DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/29/19 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “optical position finder in claims 1-5 and the “optical rangefinder” in claim 6-7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites the limitation "an object" in lines 6 and 10.  There is insufficient antecedent basis for this limitation in the claim. The term "an image of an object" should be changed to --an image of the object--.
Claim 5 in line 3; the add -- . – after finder.
Claim 6 recites the limitation "the optical rangefinder" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The term "the optical rangefinder" should be changed to -- an optical rangefinder --.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Optical position finder in claims 1-5.
Optical rangefinder in claims 6-7
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1-7; these claims invokes 112(f) as discussed above. The claims provide for the these "optical position finder" and "optical rangefinder" but in the specification does not show clearly the structures for these "optical position finder" and "optical rangefinder" to perform the claimed inventions. The specification fails to disclose any specific structure that corresponds to these types of these "optical position finder" and "optical rangefinder". Therefore, there is no way to determine the metes and bounds of these limitations, since there are no limits imposed by structure, materials or acts, and can be performed by any means capable of performing the function, both known and unknown. Therefore, the claim is rejected under 112 second paragraph because the claim scope is indefinite.
Regarding claims 1-7; what does applicant mean these feature of "optical position finder" and "optical rangefinder"? For the purpose of examination, the feature "optical position finder" and "optical rangefinder" are the same function.
Claims, which are dependent from rejected claims inherit the problems of these claims, and are therefore also rejected under 35 U.S.C. 112, second paragraph.


(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AlA 35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1; the claim is rejected for a lack of written description for the reasons set forth above regarding 35 USC 112(b) and indefiniteness. This rejection is made because an indefinite, unbounded limitation would cover all structure that performs the claimed function. Because applicant has not clearly set forth the corresponding structure that would allow one having ordinary skill in the art to make the apparatus with the corresponding functionality, this indicates that applicant has not provide provided sufficient disclosure to show possession of the invention.
Claims, which are dependent from rejected claims inherit the problems of these claims, and are therefore also rejected under 35 U.S.C. 112, first paragraph.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 15-16, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raskar et al (US 2013/0100250).
Regarding claim 1; Raskar et al discloses a non-line-of-sight imaging system (figure 1 and paragraph [0007]: e.g., the hidden object is behind at least one occluder, so the object is not in the direct line of sight of the camera. Nor is the hidden object visible to the camera by specular (mirror-like) reflection) comprising: 
a light source (pulse laser 109 @ figure 1) for emitting light pulses along a propagation direction receivable by a relay wall (107 @ figure 1) at a variety of illumination points (figure 1 and paragraph [0044]: e.g., a series of images are captured by sequentially illuminating different points on a diffusely reflective wall 107 (one point at a time) with a pulsed laser 109); 
a time-of-flight detector (103 @ figure 1) communicating with the light source (109 @ figure 1) to receive light back against the propagation direction to make time-of-flight measurements (L, W @ figure 1) of photons returning from the relay wall (107 @ figure 1) after reflection off of an object (101 @ figure 1) not within a line-of-sight of the time-of-flight detector (103 @ figure 1); 
301, 303, 305 @ figure 3A and paragraph [0045]: e.g., the hidden object 309 is hidden from the camera's line of sight by an occluder 313. The hidden object 309 consists of a 2 cm.times.2 cm size square white patch that is mounted in the scene. The three captured streak images 301, 303, 305 correspond to three different positions of the laser beam 301. Data is collected for different laser beam positions. Shapes and timings of the recorded response vary with laser positions and encode the position and shape of the hidden patch) for providing a position measurement of the illumination points on the relay wall (311 @ figure 3A and/or 107 @ figure 1); and 
an electronic computer (processor 121 @ figure 1) for receiving the time-of-flight measurements of the time-of-flight detector (103 @ figure 1) and position measurements of each of the illumination points (L, W @ figure 1 and paragraph [0044]: e.g., a series of images are captured by sequentially illuminating different points on a diffusely reflective wall 107 (one point at a time) with a pulsed laser 109) to produce an image of the object (200 @ figure 2) receiving light from the relay wall (107 @ figure 1). See figures 1-12
Regarding claim 2-3; Raskar et al discloses the optical position finder (301, 303, 305 @ figure 3A), employs reflected light from the light source (301 @ figure 3A), for measuring a location of the illumination points (L, W @ figure 1 and paragraph [0044]: e.g., a series of images are captured by sequentially illuminating different points on a diffusely reflective wall 107 (one point at a time) with a pulsed laser 109) concurrent with their illumination.  

    PNG
    media_image1.png
    673
    743
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    671
    612
    media_image2.png
    Greyscale

Regarding claim 4; Raskar et al discloses the optical position finder (301, 303, 305 @ figure 3A) measures the focal center of the time-of-flight camera system (307 @ figure 3A) on the relay wall (311 @ figure 3A).  
Regarding claim 15; Raskar et al discloses the electronic computer (121 @ figure 1) determines a region (111 @ figure 1) of the relay wall (107 @ figure 1) free from occlusion (105 @ figure 1) by the object (101 @ figure 1) and reconstructs an image (200 @ figure 2 and paragraph [0043]: e.g.,  3D range camera "looks around a corner" to image a hidden object, using light that has bounced (reflected) off of a diffuse reflector. The camera can recover the 3D structure of the hidden object) from a point of view of the relay wall (107 @ figure 1) to produce an image of a rear side of the object (4A-4I).  
Regarding claim 16; Raskar et al discloses the time-of-flight detector (103 @ figure 1) is oriented to provide a focal point (paragraph [0111]: e.g., For a fixed laser position, L, and sensor location, w, at a time t, the allowed values of s all lie on an ellipsoid with focal points L and w) of the time-of-flight detector (103 @ figure 1) on the relay wall (107 @ figure 1) displaced from illuminated illumination points.  
Regarding claim 21; Raskar et al discloses the time-of-flight detector (103 @ figure 1) provides simultaneous independent measurements of different illumination points (W, L @ figure 1) to provide increased scanning speed (paragraph [0138]: e.g., using a picosecond accurate high-speed light source and sensors) through the illumination points.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Raskar et al (US 2013/0100250) in view of Zhu et al (US 2009/0147239).
Regarding claim 5; Raskar et al discloses all of feature of claimed invention except for a targeting laser for transmitting a beam to strike the relay wall at the focal center of the time-of-flight detector visible by the optical position finder. However, Zhu et al teaches that it is known in the art to provide a targeting laser for transmitting a beam to strike the relay wall at the focal center of the time-of-flight detector visible by the optical position finder. It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine non-line-of-sight imaging system of Raskar et al with limitation above as taught by Zhu et al for the purpose of increase the accuracy of detection of a particular feature on the object and to increase the resolution of the measured distance between the apparatus and a particular point on the surface of the object.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Raskar et al (US 2013/0100250) in view of Rizo et al (US 2018/0136129).
Regarding claim 6; Raskar et al discloses all of feature of claimed invention except for the optical rangefinder provides position measurements in three dimensions. However, Rizo et al teaches that it is known in the art to provide the optical rangefinder (20 @ figure 1) provides position measurements in three dimensions (object 10 @ figure 1). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine non-line-of-sight imaging system of Raskar et al with limitation above as taught by Rizo et al for the purpose of improving for correcting a fluorescence image of a sample, which is independent of the optical properties of the observed sample.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Raskar et al in view of Rizo et al and further in view of Mankovskii et al (US 2018/0063681).
Regarding claim 7; Raskar et al in view of Rizo et al combination discloses all of feature of claimed invention except for the optical rangefinder provides a first and second camera displaced from multiple rangefinders may be used to determine distance or a device's location through triangulation). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine non-line-of-sight imaging system of Raskar et al with limitation above as taught by Mankovskii et al for the purpose of  improving the accuracy of the measured distance.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Raskar et al in view of Stoppa et al (US 2018/0211373).
Regarding claim 17; Raskar et al discloses all of feature of claimed invention except for the time-of-flight detector provides multiple independent photon detectors having different focal axes displaced from an axis of propagation of the light source.  However, Stoppa et al teaches that it is known in the art to provide the time-of-flight detector (20 @ figure 2 and paragraph [0085]: e.g., a modulated light for Time-of-flight style depth cameras) provides multiple independent photon detectors (20a-20b @ figure 5 and paragraph [0050]: e.g., multiple depth cameras with illuminators illuminating a surface with a curve) having different focal axes (figures 5A-5B and paragraphs [0082]: e.g., the scanline of the image of the same 3D point p in the master and slave equivalent cameras, respectively, where in each camera these coordinates refer to an axis system centered at the principal point (the intersection of the optical axis with the focal plane)) displaced from an axis of propagation of the light source (26 @ figures 5A-5B). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine non-line-of-sight imaging system of Raskar et al with .

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Raskar et al in view of Velten et al (US 2014/0347676).
Regarding claim 18; Raskar et al discloses all of feature of claimed invention except for the light source produces two distinguishable frequencies of light and wherein the time-of-flight detectors collect separate measurements for each frequency of light.  However, Velten et al teaches that it is known in the art to provide the light source (101 @ figure 1) produces two distinguishable frequencies of light (two wavelength and paragraph [0203]: e.g., a light source configured to emit light while operating in a set of modes, such that light emitted in each respective mode, out of the set of modes, maps to a particular wavelength out of a set of two or more wavelengths or to a particular waveband out of a set of two or more wavebands) and wherein the time-of-flight detectors (103 @ figure 1) collect separate measurements for each frequency of light (paragraph [0202]: e.g., light sensor means a light sensor that maps each respective sensor reading, out of a set of sensor readings, to a particular wavelength out of a set of two or more wavelengths or to a particular waveband out of a set of two or more wavebands).  It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine non-line-of-sight imaging system of Raskar et al with limitation above as taught by Velten et al for the purpose of improving range accuracy by aggregating the resulting point clouds obtained from measurements in the different illumination conditions.
Regarding claim 19; Raskar et al discloses all of feature of claimed invention except for the two distinguishable frequencies of light (paragraph [0203]) are transmitted along a same propagation axis (paragraph [0057]: e.g., a "vertical" axis may oriented along a local surface normal of a physical object, regardless of the orientation of the local gravitational field.) and wherein the electronic computer (153, 155 @ figure 1) provides a color dimension (paragraph [0110]: e.g., a reconstruction algorithm. Start with an initial guess regarding the three dimensional shape, color, and reflectance of the surface of the occluded object 501) to the image of the object (105 @ figure 1) two wavelength and paragraph [0203]) are transmitted along a same propagation axis and wherein the electronic computer provides a color dimension to the image of the object receiving the light based on separate measurements of each frequency of light.  It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine non-line-of-sight imaging system of Raskar et al with limitation above as taught by Velten et al for the purpose of improving range accuracy by aggregating the resulting point clouds obtained from measurements in the different illumination conditions.
Regarding claim 20; Raskar et al discloses all of feature of claimed invention except for the two distinguishable frequencies of light are transmitted along displaced propagation axes to different illumination points to provide increased scanning speed through the illumination points. However, Velten et al teaches that it is known in the art to provide the two distinguishable frequencies of light (paragraph [0203]) are transmitted along displaced propagation axes to different illumination points (141, 143 @ figure 1) to provide increased scanning speed (figure 4 and paragraph [0107]: e.g., the 3D spatial position of a detection point on the visible surface that is directly illuminated by reflected light from an occluded object and directly reflects light to the respective pixel; t is time at which light is detected; A is illumination wavelength; c is the speed of light in a vacuum. Alternatively, c is a constant equal the product of the speed of light in a vacuum and a number, which number is greater than or equal to 0.9 and less than or equal to 1.0 ) through the illumination points. It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine non-line-of-sight imaging system of Raskar et al with limitation above as taught by Velten et al for the purpose of improving range accuracy by aggregating the resulting point clouds obtained from measurements in the different illumination conditions.


Allowable Subject Matter
Claims 8-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art of record, taken alone or in combination, fails discloses or render obvious a non-line-of-sight imaging system comprising all the specific elements with the specific combination including the time-of-flight detector uses a gating signal from the electronic computer controlling time-of-flight measurements by the time-of-flight detector to occur exclusively in a specified gating time and wherein the electronic computer adjusts the gating time to occur after receipt of light from the light source after initial reflection from the relay wall from each given illumination point in set forth of claim 8.
The prior art of record, taken alone or in combination, fails discloses or render obvious a non-line-of-sight imaging system comprising all the specific elements with the specific combination including the light source provides a pulse control input controlling the pulse repetition rate of the light source and wherein the electronic computer adjusts the pulse repetition rate according to the received time-of-flight measurements to control the size of the scene in set forth of claim 12.
The prior art of record, taken alone or in combination, fails discloses or render obvious a non-line-of-sight imaging system comprising all the specific elements with the specific combination including electronic computer receives inputs identifying a region of a second relay wall and reconstructs an image from a point of view of a second relay wall receiving light from the relay wall in set forth of claim 13.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Kadambi et al (US 2016/0014393) discloses a time-of-flight camera images an object around a corner or through a diffuser. In the case of imaging around a corner, light from a hidden target object reflects off a diffuse surface and travels to the camera. Points on the diffuse surface function as a virtual sensors.
2) Kirmani et al (US 2012/0075423) discloses multi-path analysis of transient illumination is used to reconstruct scene geometry, even of objects that are occluded from the camera.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




January 12, 2022


								/SANG H NGUYEN/                                                                                                        Primary Examiner, Art Unit 2886